﻿
It is with satisfaction, relief and also, justifiably, great expectations, that people are becoming aware of encouraging changes in the course of international events. Tensions and confrontation have diminished, and an auspicious trend has set in.
For the first time in history a start has been made with real disarmament in one area. With a sense of relief the world is experiencing the destruction of highly sophisticated nuclear weapons as a result of the Treaty concluded between the Soviet Union and the United States of America.
It· does indeed enhance confidence to see that political reason and a sense of political responsibility, as well as an awareness of the fact that the existence of nuclear weapons of mass destruction has changed the world, can overcome outmoded ways of thinking and acting dictated by deterrence, with all its attendant risks.
Political dialogue has been revived, and is yielding encouraging results. There has been a noticeable upswing in efforts to settle peacefully the complex, protracted and costly regional conflicts and for the first time solutions are in sight. Even though they are only the beginning of a torn for the better, these processes open up greater opportunities for action by the United Nations.
All this indicates that efforts with a view to détente and disarmament are worthwhile, that a turn for the better is feasible. In this context, the highest representative of the German Democratic Republic, Erich Honaker, noted during his recent visit to the Soviet Union that through its predictable and constructive policies, and with much initiative, the German Democratic Republic had a share in the most recent encouraging developments. We went on to say that natters of particular concern to the German Democratic Republic, as regards the future, were a secure peace and a turning away from confrontation in international relations and towards co-operation. 
To be realistic though, it should be noted that the situation in the world is still complex and contradictory. Mountains of weapons, both nuclear and conventional, keep on growing: nuclear-weapon tests are continuing, new types of arms are being tested and put into production. Plans for the weaponization of outer space have not been abandoned. Current military spending around the world amounts to a sum equivalent to the material damage caused by the two world wars put together.
Many scourges, hunger, disease, illiteracy, pollution of the environment, and underdevelopment, to mention only a few, are increasingly assuming proportions that make them a threat to mankind. Global catastrophes, whether of a military, economic, ecological or other nature, continue to be conceivable as long as the means for their prevention fall victim to arms policies for the sake of profit. We subscribe to the view that, not only must no hiatus be allowed to occur now in the disarmament negotiations, but there is a real need for further results, for only in this way is it possible for immense resources to be released to help resolve, or at least mitigate, mankind's global problems.
More than 30 years ago, when the cold war was pushing the world to the brink of a "hot" war, Bertrand Russell and Albert Einstein demanded, on the eve of the founding of the Pugwash Movement·.
"We must learn to think in a new way. We have to learn to ask ourselves, not what steps can be taken to give military victory to whatever group we prefer, for there no longer are such steps·, the question we have to ask ourselves is: What step can be taken to prevent a military contest of which the issue must be disaster for all parties?"
Since then, these perceptions have been shared worldwide. It is true that, in the nuclear age, violence, war and confrontation have become unsuitable means of politics. Security can no longer be based on mountains of weapons, or mutual deterrence. Deterrence means - otherwise it would not be credible - perpetuation of the arms race. Deterrence counts on fear, engenders distrust and it can fail - not only in the event of irrational action but also because it is becoming more and more difficult for man to manage the highly sophisticated weapons systems.
The alternative is a security that counts on political, economic, ecological, cultural and humanitarian co-operation, along with the systematic diminution of the military factor. This concept can transform the shared risk in which - like it or not - the international community finds itself at present, into a fabric of security shared by all nations.
It is encouraging that the debate of this vital question has begun in East and West, and North and South. Let me call to mind the proposal of socialist States for a comprehensive system of international peace and security, and the proposals and ideas presented here by the Foreign Minister of the Union of Soviet Socialist Republics. Let me recall the Six-Nation Initiative to build a new concept of global security without nuclear weapons, India's initiative to create a system of comprehensive global security, and the ideas of many Western European politicians to establish co-operative security structures and co-operative solutions.
, ··' -
AÍÍ these endeavours to introduce a new concept of international relations meet with the support of the socialist German State. The conditions have now become/mature enough to make it possible to push for results in the dialogue on -security policies in the United Nations.
Admittedly, ą world without weapons is still a distant hope. But measures for arms limitation and disarmament are the only means towards this end. The Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - has proved that this road is practicable. Relevant proposals to this end were submitted by the Warsaw Treaty States at the session of the Political Consultative Committee of the Alliance last July. They envisage the following priorities: conclusion of a treaty on a 50 per cent reduction in Soviet and American strategic offensive arsenals together with strict adherence to the Anti-Ballistic Missile (ABM) Treaty, to be followed by further steps to reduce the arsenals of nuclear weapons to the point of their elimination·, a complete and general ban on nuclear-weapon tests and, as a step towards this goal, agreements between the USSR and the United States on decreasing the yield and number of their nuclear explosions; prevention of an arms race in outer space - to this end, a ban on anti-satellite weapons, the establishment of an inspectorate to observe all space launches, and the creation of an organization for the protection of outer space; a ban on chemical weapons·, radical reductions in armed forces and in conventional armaments in Europe; the inclusion of naval forces in the disarmament negotiations; prevention of the military abuse of the latest scientific and technological achievements; establishment of nuclear-weapon-free zones and zones of peace - wherever possible - as important steps on the road to general and complete disarmament; mutual observation of the implementation of commitments or of arms postures - which means real control through effective verification.
That will reduce mistrust, help gradually to overcome the image of the "enemy", and finally generate confidence and therewith a readiness for co-operation. The positive experiences resulting from the Stockholm Declaration are an encouragement in this regard.
The German Democratic Republic shares the view of the Six-Nation Initiative that it would be helpful to set up a multilateral verification system within the framework of the United Nations. 
Regrettably, peace cannot be taken for granted, least of all in Europe, a continent which has lived through more years of war than of peace. For that reason more than 40 years of peace - the longest period of peace in Europe to date - should not make us forget that this peace is fragile because it is built on arms. In Europe there is a concentration of destructive military capabilities unparalleled anywhere else in the world. For this continent, where two devastating world wars have begun in this century, disarmament is a vital question, indeed a question of survival. On the other hand, Europe is the continent where the Helsinki Final Act and the Conference on Security and Co-operation in Europe (CSCE) process show that peaceful coexistence among States with different social systems is feasible and of undisputed benefit to all the parties involved. 
As for the remaining tactical nuclear weapons, their inclusion in the disarmament process in Europe should be called for most emphatically. The Berlin Conference on Nuclear-Weapon-Free Zones, where the broadest spectrum of peace activists met for an all-embracing, equal and open dialogue, has strengthened our resolve to pursue the proposal, which we submitted jointly with the Czechoslovak Socialist Republic, for denuclearization in Central Europe.
As for chemical weapons, a global ban should be instituted as soon as possible. Any methods - no matter who proposes them - will receive our support if they take us all closer to that goal with no further loss of time. In this respect, we welcome the new proposals put forward by President Francois Mitterrand. A chemical-weapon-free zone in Europe should be helpful in this context.
I wish to recall here the offer made to the Federal Republic of Germany by the German Democratic Republic and Czechoslovakia to make an immediate start on negotiations to free the territories of these States, or keep their territories free, from chemical weapons. The parts of the Convention on a comprehensive prohibition of chemical weapons that have already been agreed in Geneva - notably, those on verification - could be tested in a practical way in such a zone. Other steps conducive to a final agreement would be an exchange of data on chemicals to be banned under the Convention, as well as model inspections at production sites of the chemical industry. The German Democratic Republic has made relevant data available, and other States remain called upon to do the same.
The States parties to the Warsaw Treaty strongly support substantial reductions of armed forces and conventional armaments in Europe - that is, from the Atlantic to the Urals. The relevant three-stage proposal that they submitted in Warsaw takes account of the other side's ideas and could well provide a basis for negotiations, which could be opened as early as this year.
The Warsaw Treaty States desire a situation in which any surprise attack or operation would be impossible, only the forces and equipment required for defence would be retained. That presupposes that this is the very objective of the military doctrines of both alliances.
The plan to establish a zone of confidence and security in Central Europe, put forward by the General Secretary of the Central Committee of the Czechoslovak Communist Party, Milos Jakes, like Vojciech Jaruzelski's memorandum on arms cuts in Central Europe, is an immediately practicable step, provided that there is a readiness in principle for confidence-building and arms limitation. The creation of a European centre to reduce the risk of war in Europe, or of a median ism for peaceful crisis management in Central Europe - the installation of a "hot line" between Berlin, Bonn and Prague - or of mixed observation posts at strategically important points, would promote confidence-building and disarmament.
This and other material is what we could use, beginning at once, to build, brick by brick, the house of Europe in the spirit of the Helsinki Final Act.
It is with this very goal in mind that we strive to conclude the Vienna follow-up meeting at the level of Foreign Ministers as soon as possible with a substantive document that is balanced in all parts. This would make it possible to start, as early as this year, the generally desired negotiations on the reduction of armed forces and conventional armaments in Europe and to agree on further confidence-building measures.
The existence of two sovereign German States, independent of each other and with different social systems, is a constituent element of a peaceful European order. As far as relations between them are concerned, there is something I wish to underline it is crucial that they be not a source of tensions and threats affecting the relationship between States in Europe, but rather a constructive factor in East-West relations. It is in the hands of the two German States to make their mutual relationship a desirable model of peaceful coexistence between States with different social systems. This should be possible if both sides take account of the existing realities and display political will, reason and realism. Such is the way to fulfil the obligation, undertaken by the two States, that never again must war, but only peace, start from German soil - an obligation reaffirmed by General Secretary Erich Honecker and Federal Chancellor Helmut Kohl in the joint communiqué published when the German Democratic Republic's highest representative paid an official visit to the Federal Republic about a year ago. The German Democratic Republic is ready to pursue this policy at any time.
Thanks to a calmer international situation, thanks to initial successes in arms limitation and disarmament, and, not least, thanks to the improved relations between the Soviet Union and the United States, conditions have become more favourable for the settlement of international conflicts as well. Progress on such problems, crucial as it is for world peace, is evident indeed. It confirms that dialogue, willingness to compromise, a sense of reality and perceptiveness are the only way towards just, comprehensive and lasting solutions. If positive results are to be achieved, all States should be committed to this aim, for all States, whether or not involved directly, are in any case directly affected. For these reasons it is both their right and their obligation to act rather than to remain aloof.
At the same time it has become obvious that the United Nations can assist in the peaceful settlement of international conflicts if and when all States, but chiefly the sides to the conflicts themselves, support the Organization in this effort. Our particular acknowledgement and gratitude go to the Secretary-General, Mr. Perez de Cuellar, for the numerous initiatives he has taken. We extend to him our sincere congratulations on the high distinction of the Nobel Peace Prize awarded to the United Nations peace-keeping forces, and encourage him to persist in his efforts. 
The Geneva agreements have been an important step towards bringing calm to the situation in and around Afghanistan. The Afghan people needs peace and national reconciliation to engage in reconstruction. For that, all sides must strictly fulfil the obligations they have undertaken. Externally supported terror and all kinds of foreign intervention must be discontinued.
Security Council resolution 598 (1987) has proved to be a sound basis for settling the tragic and costly fighting between Iran and Iraq. The negotiations that have been started must now convert the truce into a lasting peace. Maximum restraint by the parties directly involved in the conflict and the withdrawal of foreign naval forces could have a favourable bearing on the peace process.
As far as the situation on the Korean peninsula is concerned, the German Democratic Republic supports the proposals of the Democratic People's Republic of Korea for safeguarding peace and detente in that region.
The negotiations between Angola, Cuba and South Africa and the agreements reached so far in regard to attaining Independence for Namibia should be viewed as an important step towards a political solution to the conflict in southern Africa. Implementation of Security Council resolution 435 (1978) continues to rank high on the agenda. But so long as apartheid persists in South Africa, destabilization and aggression will threaten the States of the region. Therefore, comprehensive and binding sanctions against the racist regime are a matter of necessity. Apartheid cannot be reformed: it must be abolished. Let me repeat on this Day of Solidarity with South African Political Prisoners: Nelson Mandela and all other patriots must be free at last.	.
We welcome the positive developments on the Horn of Africa, above all the peace agreement between Ethiopia and Somalia and the understanding between Ethiopia and Sudan. 
There is quasi-unanimity that an international Middle East conference would be the best way to find a comprehensive, just and hence lasting settlement to the protracted and extremely complex conflict in that region. It therefore would seem to be fitting for the Security Council to prepare a negotiating r ach an ism, at the level of foreign ministers if necessary. All interested parties, including the Palestine Liberation Organization (FLO) and Israel, must of course participate in such a conference, to be held under the auspices of the United Nations. The Arabic "salaam* should be answered with a "shalom" from Tel Aviv.
The German Democratic Republic emphatically supports the Guatemala plan for peace in Central America. The Nicaraguan Government has been doing all it can to implement that plan fully. It is for the contras and the Power that supports them to go their part of the way towards a peaceful settlement of the conflict. Outside interference in Nicaragua must come to an end. The same applies to Panama.
The Jakarta Informal Meeting should be viewed as an expression of the endeavours of the Indochinese States to settle the Kampuchean conflict by political means. May the agreed consultations and the forthcoming talks between Chairman Hun Sen of the Council of Ministers and Prince Norodom Sihanouk be successful.
A source of hope is the resumption of negotiations between the leaders of the two communities towards resolving the Cyprus question. The efforts being made to achieve a peaceful settlement of the problems concerning Western Sahara also meet with our support.
For the improvement of international relations to be enduring, united efforts are repaired, mainly for the observance of the supreme human right - the right to a life of peace. The German Democratic Republic advocates stepped-up co-operation to eliminate mass violations of human rights and to ensure implementation of all human rights - economic  social, cultural, civil and political. The lessons of the past and the responsibility for the future should be perceived as a common obligation to act against fascism and neo-fascism in all its manifestations.
Today more than 5 billion people live on earth, and by the turn of this century their number may well exceed 6 billion. They all need employment and food; they all have a right to shelter, health care and education. The solution of these formidable problems is becoming more and more an elementary condition for the maintenance of peace and security. The growth and prosperity enjoyed by some must no longer be attained at the expense and to the detriment of other States and peoples. There is an imperative need for co-operative solutions in overcoming underdevelopment, in the democratic restructuring of international economic relations, in international trade, monetary and financial relations, the environmental sector and many other fields of human activity. The United Nations constitutes the universal framework for efforts to achieve those ends.
It is necessary to draft expeditiously an international development strategy for the 1990s, the special session of the General Assembly on international economic issues, to be held in the year 1990, could be useful in that regard.
The external-debt problems of developing countries have to be solved globally and equitably - that is, in a manner that would guarantee a future of sustained growth and social progress for those countries.
No doubt, a system that would warn of risk factors in the world economy could strengthen economic security. A report on this subject should be submitted to the United Nations not later than 1989 - that is, next year.
The Warsaw Treaty States have put forward proposals in their declaration on "The impact of the arms race on the natural environment and other aspects of ecological security". The United Nations certainly has a special part to play in co-ordinating the efforts in the field of ecological security. Relevant proposals which have been submitted for holding meetings in this respect under United Nations auspices have our approval.
For the Garman Democratic Republic 1988 means 15 years of co-operation within the United Nations. I reiterate today what the then Foreign Minister, Otto Winzer, said I5 years ago - that the socialist German State respected without any reservations the purposes and principles enshrined in the United Nations Charter and desired that they guide the actions of States world-wide. This State remains committed to promoting the work of the United Nations. 
The possibilities and mechanisms available to Member States and to the Organization are not yet fully utilized. It is also crucial for the effectiveness of the United Nations that co-operation among all States on an equal basis should not be hampered by discriminatory and unjustifiable restrictions Imposed on a certain number of permanent missions and reflected in the debates in the Committee on Relations with the Host Country.
The prestige and authority of the United Nations have been visibly enhanced through its latest peace-making efforts. That is an encouragement to redouble our efforts for the attainment of the lofty objectives of this world Organization. The German Democratic Republic, for its part, is ready to do that.
